Winslow, J.
If there was a complete contract made by the plaintiffs at the time of the meeting in the architect’s office, to furnish all the granite required for the building, according to' the plans and specifications, for a specified sum, then the plaintiffs cannot recover upon quantum meruit, because it is admitted that they failed to perform such contract. There was ample evidence to sustain the finding of the jury that such a contract was made. In fact, the testimony of Colin himself tends very strongly to substantiate the claim, and the fact that the plaintiffs went to work getting out the stone and shipping it, immediately after the interview, is very significant. The fact that it was expected that a written contract would afterwards be signed, embodying the terms of the oral contract, does not prevent the oral contract from taking effect. Lawrence v. M., L. S. & W. R. Co. 84 Wis. 433. The jury, upon sufficient evidence and under correct instructions, have found that the contract claimed by defendant was made.
We see no defect in the special verdict. It fairly covers all the issues in the case. No other questions were requested by the plaintiffs, nor do we see any good ground for criticism of the first question. It fairly submits the pivotal question in the case to the jury. There seems to have been evidence to justify the jury in finding, in answer to the fourth question, that the reasonable value of the extras furnished was but $23.75. .
The case was fairly tried and submitted, and we have found no error.
By the Court.— Judgment affirmed.